DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein an angle of 45 degrees is included between the display surface of the display panel and a connecting line of a side edge of the display region and the low-reflectivity sealant pattern” on lines 4-6, is unclear and indefinite.
First, line 2 of the claim recites a display panel, having a display region and a display surface. The display panel is defined having an area (display region) and a surface (display surface). On line 5 of the claim, “a side edge of the display region” is recited. Defining a structure shape or area is required in order to define “a side edge of a display region”. 

For purpose of examination, claim 1 is interpreted in light of paragraphs [0024]-[0025] and figures 1-2 of the specification of the present disclosure. See claim 1 below.
Claim 1.  A display device, comprising:
a display panel having a display surface with side edges defining a display region; 
at least one optical device, overlapped with the display panel, and the optical device comprises a low-reflectivity sealant pattern, 
a connecting line provided by one of the side edge of the display region and the low-reflectivity sealant pattern, 
wherein an angle of 45 degrees is included between the display surface of the display panel and the connecting line;
wherein the inner edge of the low-reflectivity sealant pattern and the display region of the display panel are located on the same side of the connecting line.  
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2018/0335662 A1), as best understood in light of 112(b) rejection above.
Regarding claim 1, as best understood, Iwase teaches display device, comprising:
a display panel (10A,10B combined; see at least figure 1) having a display surface with side edges defining a display region (R1, A; see at least figure 1); and
at least one optical device (11A, 11B, and 50 combined; see at least figure 1), overlapped with the display panel (10A, 10B; see at least figure 1), and the optical device comprises a low-reflectivity sealant pattern (see 50 of optical device 11A, 11B and 50 combined), and an inner edge of the low-reflectivity sealant pattern (see 50 of optical device 11A, 11B and 50 combined)) and the display region (R1, A; see at least figure 1) being located on the same side of the connecting line (see c in at least figure 1).
Iwase does not explicitly teach a connecting line provided by one of a side edge of the display region and the low-reflectivity sealant pattern and wherein an angle of 45 degrees is included between the display surface of the display panel and the connecting line;
In regard to a connecting line provided by one of a side edge of the display region and the low-reflectivity sealant pattern, a connecting line between the side edge of display region R1 and low-reflectivity sealant pattern (50) in the structure of Iwase, one or ordinary skill in the art would recognize that the structure of Iwase would obviously provide an infinite possibility of lines there between, since there are many possibilities of choices of points within the low-reflectivity sealant pattern (50).  This will obviously provide many possibilities of various angles resulted between the display surface and the connecting line ( i.e., the angle would be from approximately a 90 degree or less).  Therefore, Iwase obviously teaches an angle of 45 degrees is included between the display surface of the panel and the connecting line. 
In light of the above, one of ordinary skill in the art at the time of the invention would recognize the light emitting apparatus structure of Iwase obviously teaches an angle of 45 degrees that is included between the display surface of the panel and the connecting line in order to provide a structure suitable for improvement in production yield.
Regarding claim 2, Iwase teaches the display device according to claim 1, wherein a spacing is included between the inner edge of the low-reflectivity sealant pattern (50 of the optical device, 11A, 11B and 50 combined; see at least figure 1) and the side edge of the display region (R1,A; see at least figure 1) in a direction parallel to the display surface but do not explicitly teach that the spacing is ranged from 0.3mm to 1mm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display device of Iwase to include a spacing ranged from 0.3mm to 1mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 3, Iwase teaches the display device according to claim 1, wherein the display panel (10A, 10B combined; see at least figure 1) has a first width in the direction parallel to the display surface (A; see at least figure 1), the optical device (11A, 11B) has a second width in the direction parallel to the display surface (A; see at least figure 1), and the second width is less than or equal to the first width (see at least figure 1 where 11A, 11B has a width less than the width of 10A, 10B).
Regarding claim 4, Iwase teaches the display device according to claim 1, further comprising a light guide plate (40; see at least figure 1), overlapped with the display panel (10A,10B; see at least figure 1) and positioned on one side, far away from the display surface (A; see at least figure 1), of the display panel (10A, 10B combined; see at least figure 1), wherein the at least one optical device (11A, 11B and 50 combined; see at least figure 1) is located between the display panel (10A, 10B) and the light guide plate (40;see at least figure 1).
Regarding claim 5, Iwase teaches the display device according to claim 4, further comprising a mold frame (70; see at least figure 1), disposed on two opposite sides of the light guide plate (40; see at least figure 1), wherein a gap (see gap between 40 and 70 in at least figure 1) is included between the light guide plate (40) and the mold frame (70), and the low-reflectivity sealant pattern (50; see at least figure 1) of the optical device is overlapped with the gap (see gap between 40 and 70 and where 50 is overlapped therewith).
Regarding claim 6, Iwase teaches the display device according to claim 1, further comprising a light guide plate (40; see at least paragraph [0057] and figure 1), overlapped with the display panel (10A,10B combined) and positioned on one side, far 
Regarding claim 7, Iwase teaches the display device according to claim 1, wherein the at least one optical device comprises a first optical device (11A; see at least figure 1) and a second optical device (11B; see at least figure 1), and the display panel (10A, 10B combined; see at least figure 1 and paragraph [0053]) is located between the first optical device (11A) and the second optical device (11B) (see at least figure 1).
Regarding claim 9, Iwase teaches the display device according to claim 1, wherein a material of the low-reflectivity sealant pattern (50; see at least figure 1) includes a black frame sealant (see paragraph [0043] where light shielding layer 50 comprising carbon black opaque material).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2018/0335662 A1) in view of Mimura et al. (US 2011/0310085 A1).
Regarding claim 8, Iwase teaches the display device according to claim 1, but do not explicitly teach wherein the optical device is an electrically controlled viewing-angle switch device. 
Mimura et al. teach a display device comprising an optical device that is electrically controlled viewing angle switch device (see paragraph [0102] where viewing angle changing element is provided  for electrically changing the viewing angle range (see at least figure 8).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liao (US 2005/0073637 A1) teach a display panel comprising a sealant 40 and a display area having an active region 34a.
Jin et al. (US 2018/0138447 A1) teach a display device comprising a display area (DA) and a non-display area NA and patterns 10 and 20 disposed in a non-display area NA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.A/           Examiner, Art Unit 2875     

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875